DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The disclosure is objected to because of the following informalities:
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Ashkenazi (20060238877 A1).
 
Regarding claim 9, Ashkenazi et al. discloses a wearable heads-up display (WHUD as in fig. 1B, see fig. 1-14) comprising: 
a light source (140, see paragraph [0080] discloses 140 as light emitting diode) to generate an output light; 
a spatial modulator (see paragraph [0240-0242, display 3114 and 3112 as LCD as inherent modulator) to receive the output light from the light source (3110);
 a display optic (see paragraph [0240]) to receive the output light from the spatial modulator (wiser of helmet 3116) and direct the output light towards an eye of a user of the WHUD to form an image viewable by the user (see paragraph [0240]), the display optic comprising an incoupler to direct the output light into the display optic (inherent to 3112 and 3114 which directs light to visor which act as an incoupler, see paragraph [0255]); and
a controller (3132) in communication with the light source (3110 3108 and 3106) and the spatial modulator (3112), the controller to: control the light source to generate the output light comprising a first light having a first wavelength (3106, 3110 and 3108 produces 322, 3128 and 3126 non-visible light)  and a second light having a second wavelength (3112 produces 3130 a visible light).
Ashkenazi et al. does not specifically disclose the first wavelength being within about 50 nm of the second wavelength;
 control the spatial modulator to direct the first light onto the incoupler along a first range of input angles relative to the incoupler, wherein:
 the first range of input angles corresponds to positions of pixels of a first portion of the image; and
 the incoupler has a first angular bandwidth corresponding to the first wavelength and a second angular bandwidth corresponding to the second wavelength; 
control the spatial modulator to direct the second light onto the incoupler along a second range of input angles relative to the incoupler, wherein:
 the second range of input angles corresponds to positions of pixels of a second portion of the image; and a combination of the first range of input angles and the second range of input angles is larger than the first angular bandwidth and larger than the second angular bandwidth.
Ashkenazi et al. indicates the first wavelength being within about 50 nm of the second wavelength (paragraph [0244] discloses the light sources 3106, 3108 and 3110 emit light substantially in the same predetermined range of wavelengths indicating having lights with in 50nm of wavelength). ;
 control the spatial modulator to direct the first light onto the incoupler along a first range of input angles relative to the incoupler (light source 3110 sends light at one angle), wherein:
 the first range of input angles corresponds to positions of pixels of a first portion of the image (as 3110 forms portion of an image); and
 the incoupler has a first angular bandwidth corresponding to the first wavelength and a second angular bandwidth corresponding to the second wavelength; 
control the spatial modulator to direct the second light onto the incoupler along a second range of input angles relative to the incoupler (light source 3106 or 3108 sends light at second angle on to the visor), wherein:
 the second range of input angles corresponds to positions of pixels of a second portion of the image (each source produce separate image and has separate corresponding angles); and a combination of the first range of input angles and the second range of input angles is larger than the first angular bandwidth and larger than the second angular bandwidth (obvious as to reflected light toward camera 3102, see paragraph [0241]-[0242]-[0243].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a novel method and system for enhancing communication of a user with the environment., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 10-11, Ashkenazi et al. discloses a wearable heads-up display (WHUD) as in claim 9 except the first wavelength is within about 20 nm or 2nm of the second wavelength.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a novel method and system for enhancing communication of a user with the environment., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 12, Ashkenazi et al. discloses a wearable heads-up display (WHUD) as in claim 9 except the first angular bandwidth and the second angular bandwidth each comprise a respective full-width-at-half-maximum (FWHM) of incoupling efficiency of the incoupler as a function of angles of incidence relative to the incoupler for the first wavelength and the second wavelength respectively.
Providing the range of bandwidth as FWHM which is well known in the art.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a novel method and system for enhancing communication of a user with the environment., since it was well known in the art to disclose bandwidth as FWHM.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Ashkenazi (20060238877 A1) in view of Kubota (20130063815 A1).

Regarding claim 13, Ashkenazi et al. discloses a wearable heads-up display (WHUD) as in claim 9 except the incoupler comprises at least one of a hologram and a surface relief grating.
Kubota discloses the incoupler  comprises a hologram (H1A-H2a, see paragraph [0044] discloses hologram optical elements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hologram optical element on a reflective surface of a light guide unit as disclosed by Kubota and similarly provide a hologram on a visor of device disclosed by Ashkenazi et al. for the purpose of reflecting predetermined wavelength at predetermined angle and transmit other then predetermined wavelength (see paragraph [0044]).

	Regarding claim 1-8, The Examiner notes that the claims 1-8 are drawn to a process of operating a wearable heads-up display which is incidental to the claimed apparatus as in claim 9-16 in which claim 9-13 are rejected by Ashkenazi et al. in view of Kubota. 
	 It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Ashkenazi et al. and Kubota (see MPEP 2113).  The Examiner notes further that Ashkenazi et al. and Kubota  discloses/teaches the device limitations.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 14-16, although the prior art teaches examples of wearable heads-up display, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 14-16, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 1, 2022

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872